The opinion of the Court was drawn by
Appleton, C. J.
By the common law, the personal property of the wife, which she had at the time of her marriage in her own right, such as money, goods and chattels *321vests, immediately and absolutely in the husband, who can dispose of them as he pleases. On his death, they go to his representatives, as being entirely his property. 2 Kent’s Com., 135. "As to chattels personal, which the wife has in her own right, as ready money, jewels, household goods, and the like, the husband has therein an immediate and absolute property devolved to him by marriage, not potentially, but in fact, which never again can revest in the wife or her representatives.” 2 Black. Com., 435. These doctrines of the common law have received the sanction of Courts of the highest authority in this country. Burleigh v. Coffin, 2 Foster, 118; Wheeler v. Moore, 13 N. H., 478; Hyde v. Strong, 9 Cow., 230; Blanchard v. Blood, 2 Barb., 353; Ames v. Chew, 5 Met., 321; Washburn v. Hale, 10 Pick., 428; Savage v. King, 17 Maine, 301.
The choses in action of the wife do not thus vest absolutely in the husband. He must reduce them to possession in the lifetime of the wile. If not so reduced to possession upon his death, they belong to the wife and not to the representatives of the husband.
The instructions given were at variance with the rules of the common law, which had not been modified by legislation in 1834, and were erroneous.
How far existing statutes may affect the rights of the parties is not now before us, either upon the instruction requested or those given. Exceptions sustained.
Cutting, Davis, Kent, Walton and Barrows, JJ., concurred.